Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Telephone interview: about 06/22/2022, applicant called the examiner regarding the Kashii reference which has a publication date 09/08/2016 (43), filed in Japan with application number 2015-44922 (21) and filing date of 03/06/2015 (22).  Applicant inquired whether the Kashii reference with the publication date after this instant application’s effective filing date 06/27/2016 can be used as prior art. 
Note from the MPEP  2127 Domestic and Foreign Patent Applications as Prior Art:
Laid Open Applications May Constitute "Published" Documents
When the specification is not issued in printed form but is announced in an official journal and anyone can inspect or obtain copies, it is sufficiently accessible to the public to constitute a "publication" within the meaning of 35 U.S.C. 102(a)(1) or pre-AIA  35 U.S.C. 102(a) and (b). See In re Wyer, 655 F.2d 221, 210 USPQ 790 (CCPA 1981).
One board decision, however, has held that laid open patent applications are not "published" and cannot constitute prior art. Ex parte Haller, 103 USPQ 332 (Bd. App. 1953). Whether or not a document is "published" for the purposes of 35 U.S.C. 102 and 35 U.S.C. 103 depends on how accessible the document is to the public. As technology has made reproduction of documents easier, the accessibility of the laid open applications has increased. Items provided in easily reproducible form have thus become "printed publications" as the phrase is used in 35 U.S.C. 102. In reWyer, 655 F.2d 221, 226, 210 USPQ 790, 794 (CCPA 1981) (Laid open Australian patent application held to be a "printed publication" even though only the abstract was published because it was laid open for public inspection, microfilmed, "diazo copies" were distributed to five suboffices having suitable reproduction equipment and the diazo copies were available for sale.). The contents of a foreign patent application should not be relied upon as prior art until the date of publication (i.e., the insertion into the laid open application) can be confirmed by an examiner’s review of a copy of the document. See MPEP § 901.05.


Note that Japanese Applications are accessible by the public, as stated on Japan Platform for Patent Information or J-PlatPat, the contents of the Japanese applications can be accessed, at least at J-PlatPat at website https://www.j-platpat.inpit.go.jp/.   See attached for contents of Kashii reference, the contents including specification and drawings for Japanese application 2015-44922 (21) can be accessed.  Accordingly, under in re Wyer, the Kashii is considered as prior art.
Accordingly, the Kahii rejections stand.

Claims 1, 2, 4, 6-10, 12-15, 17, 19, 21-24, and 26-28 stand rejected under 35 U.S.C. 103 as being unpatentable over Kashii (JP02016164040A) in view of Mathieu et al. (20140262661).   
Kashii teaches a caster with a housing (the connecting portion 5 above portion 10 in fig. 1), a support strut (the pivot shaft 6) rotatably coupled to the housing about a spinner axis, and a pair of wheels at 52 partially hemisphericallv-shaped (fig. 5b) and includes at least a partially domed ground contact surface. 
 
[0018]…
The main body 4 is movable on the floor F in the horizontal direction by the rotation of the running wheels 2 A and 3 A. The connecting portion 5 is attached to a lower end of a moving body M (see FIG. 1 b) such as a self assisting device for moving, and connects the body portion 4 and the moving body M. The connecting portion 5 rotatably supports the body portion 4 about a pivot shaft 6 parallel to the vertical direction (Z direction). (with emphasis)


    PNG
    media_image1.png
    393
    524
    media_image1.png
    Greyscale


Kashii also teaches the use of the wheels in various including structure for moving articles:
[0055]…  As the movable body M which can be used by the casters 1 A to 1 C, a movable body which supports a human body and moves or a movable body which supports and moves an article may be used. Further, the moving body M may be used indoors or outdoors. (with emphasis)

Kashii meets all claimed limitations except for the use in a luggage case a plurality of panels defining a storage volume and a handle. 
It is noted that the limitations regarding the luggage case a plurality of panels defining a storage volume and a handle is nominal and most, if not all luggage, would have a plurality of panels defining a storage volume and a handle.  Mathieu teaches that it is known in the art to provide a luggage with spinners and handle.  Given the explicit teaching in Kashii that the wheel device can be used in a body that can move articles.  It would have been obvious to one of ordinary skill in the art to use the wheels of Kashii in the luggage of Mathieu to provide the desired application.

Claims 1, 2, 4, 6-10, 12-15, 17, 19, 21-24, and 26-28 stand rejected under 35 U.S.C. 103 as being unpatentable over Mathieu et al. (20140262661) in view of Kashii (JP02016164040A).

    PNG
    media_image2.png
    581
    560
    media_image2.png
    Greyscale

Mathieu teaches a luggage case with four spinner wheels each spinner wheel assembly comprising a housing 57 (fig. 6); a support strut (108a+100a) rotatably coupled to the housing about a spinner axis (78a); and a pair of wheels (104a-1, 104a-2) each rotatably coupled to the support strut about a wheel axis and spaced away from the support strut, each wheel rotating in a plane positioned at an angle to the other wheel.  
	Mathieu meets all claimed limitations except for wheels being hemispherically-shaped and being at an V-shaped angle.   Kashii teaches that it is known in the art to provide wheels being hemispherically-shaped and at least a partially domed ground contact surface in fig. 5b. and being at an V-shaped angle Kashii also teaches the improvement to enable maneuvering and/or turning easily:
[0006] Although the caster of the twin wheel described above is also required to turn, since a pair of wheels is grounded at a predetermined gap on the floor surface, the response at the time of turning becomes low, and even if the direction of movement is changed, the rotation in the direction is delayed, which may not easily follow in the direction in the moving direction. For example, when the turning ability of the caster is insufficient in the self-assisting device for moving as described above, there is a case that the user may be hindered in performing a desired movement, and there is a fear that convenience of the user is lowered. In addition, a plurality of casters are provided in the self-assisting tool for moving, and if these turning abilities are insufficient, the convenience of the user is further reduced…

[0007] The present invention has been made in view of the above circumstances, and an object of the present invention is to provide a caster capable of improving turning performance while securing load resistance and running stability by using a pair of wheels, and a self-assisting tool for moving the caster…

[0044]
… Here, among the outer peripheral surfaces 51 of the running wheels 2 C and 3 C, an end on the turning shaft 6 side is rounded. Such casters 1 C have an appearance in which the traveling wheels 2 C and the traveling wheels 3 C are substantially spherical together with the side pads 11. Accordingly, it is possible to enhance the appearance of the caster 1 C, and it is possible to improve the turning performance, for example, because the ground portion of the casters 2 A and 3 A with respect to the floor F becomes smaller than the distance G 1.

It would have been obvious to one of ordinary skill in the art to provide wheels being hemispherically shaped the wheel axis are at an angle vertically downward relative to the horizontal to enable maneuvering and/or turning easily.

Claims 1, 2, 4, 6-10, 12-15, 17, 19, 21-24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Mock (1495093) in view of Kashii (JP02016164040A), and further in view of Likly et al. (849334).  
Mock teaches a luggage case (trunk) with caster 10, each with a housing at 2, support strut at 9 and wheel 12 rotatably coupled to the support strut about a wheel axis.  Mock also teaches the housing structure being mounted adjacent the lower corner portions of the luggage in figs. 1 and 2. Mock meets all claimed limitations except for: a) the claimed angled casters each comprising a pair of wheels and each wheel rotating in a plane positioned at an angle to the other wheel, and b) a handle. 
Kashii teaches that it is known in the art to provide angled caster in a movable body M, as set forth supra with the housing mounted in similar manner as Mock at the lower corner portions of the body M in fig. 1.  Kashii also teaches the maneuverability advantage of the angled casters, as set forth supra.

Therefore, it would have been obvious to one of ordinary skill in the art to provide angled casters as taught by Kashii to provide alternative caster wheel structure and/or to maneuver the luggage easily.   
Regarding the handle, it would have been obvious to one of ordinary skill in the art to provide a handle as taught by Likely, at 10, to enable one to handle and/or to hold the luggage to enable moving easily.


Claims 1, 2, 4-10, 12-15, 17-19, and 22-25 stand rejected under 35 U.S.C. 103 as being unpatentable over Mathieu et al. (20140262661) in view of Estkowski (5068943).  Mathieu teaches a luggage case with four spinner wheel each spinner wheel assembly comprising a housing 57-2; a support strut (108a+100a) rotatably coupled to the housing about a spinner axis (78a); and a pair of wheels (104a-1) each rotatably coupled to the support strut about a wheel axis and spaced away from the support strut, each wheel rotating in a plane positioned at an angle to the other wheel.  Mathieu meets all claimed limitations except for wheels being each wheel rotating in a plane positioned at an angled symmetrically in a V configuration, 

    PNG
    media_image3.png
    525
    347
    media_image3.png
    Greyscale

Estkowski teaches that it is known in the art to provide casters with wheels each comprises rotatably coupled to the support strut 14 wherein the wheels are angled symmetrically in a V configuration.  It would have been obvious to one of ordinary skill in the art to provide casters with two wheels each rotatably coupled to the support strut and the wheels are angled symmetrically in a V configuration reduce swivel effort for moving the luggage while making the caster quickly, easily and inexpensively:
(13) The dual canted wheels 40 present a spherical contact surface to the surface upon which the caster is rolled which is much like the surface contact presented by a caster having a ball surface. This reduces swivel effort. Since the body 12 is formed as a single unit and the roller bearing and cage assembly 58 is integrally formed and the ball bearing assembly 82 is integrally formed caster assembly may be accomplished quickly, easily and inexpensively. (with emphasis)

Regarding claims 7 and 8, note the teaching of approximate 9 degrees (col. 2, ln. 5).  It would have been obvious to one of ordinary skill in the art to provide the angle of 16 degree to provide the desired angle of support for the two wheels. 
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over the Mathew rejections, as set forth above, and further in view of Andersen (3922754). 
    PNG
    media_image4.png
    268
    277
    media_image4.png
    Greyscale

 Andersen teaches that it is known in the art to provide partially hemispherically- shaped for angled wheeled casters and includes at least a partially domed ground contact surface (at least at the edge of the round shape with portion 7).  It would have been obvious to one of ordinary skill in the art to provide partially hemispherically- shaped for the angled wheels of Estkowski  as taught by Andersen to enable one to maneuver the luggage easily.

Claims 1, 2, 4, 6-10, 12-15, 17, 19, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Morszeck (5992588) in view of Estkowski (5068943).  Morszeck teaches a luggage with at least one handle 22 and casters at 30 with support struts at the corners covered by a housing. Each caster 30 has two wheels. 

    PNG
    media_image5.png
    470
    361
    media_image5.png
    Greyscale


Morszeck does not teach the two wheels being rotating in a plane positioned at an angled symmetrically in a V configuration. Estkowski teaches that it is known in the art to provide wheels each comprises rotatably coupled to the support strut 14 wherein the wheels are angled symmetrically in a V configuration.  It would have been obvious to one of ordinary skill in the art provide casters two wheels being rotating in a plane positioned at an angled symmetrically in a V configuration to reduce swivel effort for moving the luggage while making the caster quickly, easily and inexpensively.

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over the Mathew rejections, as set forth above, and further in view of Andersen (3922754).  Andersen teaches that it is known in the art to provide partially hemispherically- shaped for angled wheels and includes at least a partially domed ground contact surface (at least at the edge of the round shape with portion 7).  It would have been obvious to one of ordinary skill in the art to provide partially hemispherically- shaped for the angled wheels of Estkowski to enable one to maneuver the luggage easily.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/            Examiner, Art Unit 3733